DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 7/12/21. Claims 1-10 have been amended, no claims have been cancelled, and new claims 11-12 have been added. Thus, claims 1-12 are presently pending in this application.
Claims 1-12 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose the specific structure and function as recited in claims 1 and 7. Such that a handheld multi-tip scraping and moxibustion device, comprising plurality of pushing and scraping heat-conducting and air-guiding tips; and a moxa burning chamber formed in part by a panel with a first surface facing towards the plurality of tips and a plurality of hanging members attached to the moxa burning chamber, wherein a portion of each of the hanging members extends in the first direction beyond the first surface of the panel.
The closest prior art of record, Harada (4731050), does not specifically disclose the claimed apparatus as presented in claims 1 and 7. 
Harada discloses a handheld scraping and moxibustion device (fig 2 and col. 1, lines 6-14), comprising a plurality of pushing and scraping heat-conducting and air-guiding tips (protrusions; 24, fig 2) comprising a moxa burning chamber (see annotated Harada fig 2 in Final 
However, the prior art reference fails to disclose plurality of hanging members attached to the moxa burning chamber, wherein a portion of each of the hanging members extends in the first direction beyond the first surface of the panel.
Therefore, claims 1-12 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785